Citation Nr: 0920890	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  06-14 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
January 1973.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2005 rating 
decision issued by the Togus, Maine, Department of Veterans 
Affairs (VA) Regional Office (RO), which, in pertinent part, 
denied entitlement to service connection for the above 
condition.  

The Veteran's November 2005 notice of disagreement also 
initiated an appeal with respect to the claim for entitlement 
to a special monthly pension.  However, the April 2006 
substantive appeal was specifically limited to the issue of 
entitlement to service connection for hearing loss.  As the 
Veteran did not file a substantive appeal to perfect the 
claim for entitlement to special monthly pension and that 
issue was not certified as being on appeal, this issue is not 
before the Board.


FINDING OF FACT

Current hearing loss is unrelated to a disease or injury in 
service.


CONCLUSION OF LAW

Hearing loss was not incurred or aggravated during active 
service, and its incurrence or aggravation during service may 
not be presumed.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in March 2005, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a Veteran.  While 
he has not received specific information regarding the 
disability rating and effective date elements of his claim, 
as the claim is being denied no additional disability rating 
or effective date will be assigned.  Therefore, the Veteran 
is not prejudiced by the delayed notice on these elements.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  
The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided a proper VA examination in July 2005 
with an addendum medical opinion in August 2005 in response 
to his claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2008).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he incurred a bilateral hearing 
loss disability during active duty service as a result of 
noise exposure from working on a flightline and repairing 
fuel systems with large engines.  

The Veteran's DD-214 establishes that he served as an 
aircraft fuel specialist in the Air Force.  On examination 
for service entrance in May 1968, pure tone thresholds were:  





HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
-
-5
LEFT
20
20
-5
-
-5

In May 1970 the Veteran's hearing was evaluated for the Air 
Force hearing conservation program.  Pure tone thresholds 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
0
LEFT
35
25
5
20
5

In October 1971, the Veteran was treated for otitis media.

The separation audiogram in January 1973, showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
0
0
LEFT
25
25
10
10
10

The January 1973 separation medical history form notes that 
the Veteran had hearing loss related to external otitis media 
in 1970, which was treated and relieved.  The examining 
physician also noted that the Veteran's separation audiogram 
was within normal limits.  


In February 2005, the Veteran submitted the claim for service 
connection for hearing loss.  He reported that his hearing 
loss began in 1971, and that his treatment was on the service 
separation examination.  

With his claim, the Veteran submitted reports of private 
audiogram results dating from May 1989 to April 2004.  The 
initial audiogram, performed in May 1989, indicated the 
following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
20
45
LEFT
30
20
20
30
30

The most recent audiogram, performed in April 2004, showed 
pure tone thresholds of:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
45
60
LEFT
50
55
45
70
65

Following the April 2004 audiogram, severe hearing loss was 
diagnosed and the Veteran was advised to wear hearing 
protection when exposed to loud sounds.  

Upon VA examination in August 2005, the Veteran reported 
noise exposure during service while working as a mechanic on 
the flightline and occupational noise exposure through his 
job as a well driller.  

The audiogram showed pure tone thresholds, in decibels, as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
40
60
LEFT
45
60
50
70
80

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The diagnosis was mild to severe 
sensorineural hearing loss above 2000 Hz in the right ear and 
mild to profound mixed hearing loss in the left ear with 
excellent bilateral speech recognition.  

In an August 2005 addendum, the VA examiner noted that the 
claims folders, including the Veteran's service records, had 
been reviewed.  The examiner concluded that it was less 
likely than not that the Veteran's hearing loss was related 
to noise exposure during service ,based on the Veteran's 
normal hearing at enlistment and separation and the 
documented loss of hearing on the Veteran's industrial 
hearing tests from May 1989 to January 1973.  

The Veteran has reported that his hearing loss began in 
service and has continued to the present day.  While some 
hearing loss was noted in service due to otitis externa, the 
hearing levels documented on the Veteran's January 1973 
separation audiogram do not constitute a disability as 
defined by VA under 38 C.F.R. § 3.385.  In addition, the 
January 1973 examining physician and the August 2005 VA 
examiner both determined that the Veteran's hearing at the 
time of separation was within normal limits.

The record establishes that the Veteran currently has a 
bilateral hearing loss disability, but the earliest 
contemporaneous evidence of such a disability comes from the 
May 1989 audiogram, performed more than 15 years after the 
Veteran's separation from active duty service.

The only medical opinion of record is that of the August 2005 
VA examiner, who concluded that it was less likely as not 
that the Veteran's sensorineural hearing loss, was related to 
his noise exposure during military service.  

While the Veteran is competent to report his experience of 
hearing loss in service and continuing thereafter, his 
reports must be weighed against the contemporaneous record, 
and the medical opinion.  His recent reports made many years 
after the events at issue and during the course of his claim 
for benefits are less probative than the contemporaneous 
record and the objective medical opinion, which is consistent 
with the contemporaneous record.

The Veteran has contended that the increasing speech 
reception thresholds shown on tests during service 
demonstrate that his hearing loss was incurred in service.  
The VA examiner, however, reviewed these results in forming 
his opinion.  As a lay person, the Veteran lacks the medical 
expertise to provide a competent opinion that the changing 
speech reception thresholds meant that hearing loss was 
incurred in service.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The Veteran's representative has pointed out that the VA 
examination served as a basis for providing service 
connection for tinnitus, and has argued that the examination 
should similarly be deemed to support the grant of service 
connection for hearing loss.  The VA examiner, however, 
provided an opinion supporting a link between current 
tinnitus and service, but, as noted above, provided a 
negative opinion as to hearing loss.  Hence, the examination 
cannot be deemed to support the grant of service connection 
for hearing loss.

Sensorineural hearing loss, as a disease of the central 
nervous system, has been considered a chronic disease subject 
to presumptive service connection.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309 (2008).  The presumption requires 
that the disease be shown to a compensable degree within one 
year of service.  Id.  In this case sensorineural hearing 
loss was first documented many years after service.  The 
presumptions of 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309, therefore, cannot serve as a basis for granting 
service connection.

Under 38 C.F.R. § 3.303(d), if a chronic disease is shown in 
service and at any time thereafter, service connection will 
be conceded.  The service department examiner reported 
hearing loss associated with an acute episode of otitis media 
in service, but service treatment records show no findings of 
hearing loss as defined by VA.  There were no reports of 
sensorineural hearing loss.  Hence, the condition was not 
adequately identified in service to give rise to the 
presumptions of 38 C.F.R. § 3.303(d).

In sum, the post-service medical evidence of record shows 
that the Veteran first met the criteria for a hearing loss 
disability in May 1989, more than 15 years after his 
separation from active duty service.  The weight of the 
evidence is against a link between the post-service hearing 
loss and service.  Accordingly, the Board must conclude that 
the preponderance of the evidence is against the claim, and 
it is therefore, denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


